DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 1/3/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

Drawings
2.	The drawings that were filed on 1/3/2020 have been considered by the examiner.
3.	The drawings are objected to because:
"Low speed connection ports 1215...a low-speed expansion port 1216" It appears the low speed connection ports and low speed expansion ports are mislabeled. In Figure 12B, the low speed connection port is labeled as 1216 and the low speed expansion ports is labeled as 1215.
Reference numbers 1201, 1210, 1220, 1224, 1226, and 1228 are used in Figures 12A and 12B but describe different components in each figure.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both display interface and external interface in Figure 1C.  
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 1234 is not described in the specification. (Figure 12A)

6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
7.	The disclosure is objected to because of the following informalities:
"FIG. 1C is a block diagram" is described as a schematic in the brief description of drawings section. (Paragraph [00053])
It appears "a computer system 50" is mislabeled. In the drawings, and later on in the specification, reference number 50 is used to describe an expansion memory. (Paragraph [00053])
"Display interface 22, and an external interface 22" have the same reference numbers to describe different features. (Paragraph [00053])
It appears the reference art (Capdevila (2016) and Muralidharan (2017)) provided in the specification is not provided in the IDS. (Paragraph [00074])
"Longitude of Ascending Node," appears to be missing the omega symbol. (Paragraph [000113])
Hyperlinks such as “https://en.wiktionary.org/wiki/periapsis” are not allowed in the specification.  See MPEP 608.01, 6.32.01 VII. (Paragraph [000117])
"The computing device 1200 can include a power source 708, a processor 709," It appears the power source and processor are mislabeled.  In Figure 12B, the power source is labeled as 1208, and the processor is labeled as 1209. (Paragraph [000129])
"Low speed connection ports 1215...a low-speed expansion port 1216" It appears the low speed connection ports and low speed expansion ports are mislabeled.  In Figure 12B, the low speed connection port is labeled as 1216 and the low speed expansion ports is labeled as 1215. (Paragraph [000129])
"Contemplated are various component configurations that may be mounted on a common motherboard, by non-limiting example, 1230, depending upon the specific application." It appears 1230 is not labeled in Figure 12B. (Paragraph [000129])
Appropriate correction is required.

Claim Objections
8.	Claims 1-2, 8-11, 13, and 18 are objected to because of the following informalities:
"The celestial body" should read as ─a celestial body.─ (Claim 1, Line 9)
"The thruster command module" should read as ─a thruster command module.─ (Claim 2, Line 1)
Reference numbers 1210 and 1201 should be removed from the claims. (Claim 2, Lines 1 and 2)
"The dominant disturbance source module" should read as ─a dominant disturbance source module.─ (Claim 8, Line 1)
"The dominant sources of disturbances" should read as ─a dominant source of disturbances.─ (Claim 8, Line 2)
"The optimal control module" should read as ─an optimal control module.─ (Claim 9, Line 1)
"The predetermined threshold" should read as ─a predetermined threshold.─ (Claims 10 and 11, Line 1)
"The feedback control law" should read as ─a feedback control law.─ (Claim 11, Line 4 and Claim 13, Line 2)
It appears "pof" should be read as ─of.─ (Claim 18, Line 16)
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claims 1-2, 4-6, 8-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parvez (US 6089507 A) in view of Cheetham (US 20120248253 A1).
13.	Regarding Claim 1, Parvez teaches a system for activating at least one thruster of a propulsion system of a 2vehicle for trajectory-tracking control of the vehicle, comprising (Parvez: [Column 3, Lines 66-7; Column 4, Line 1] "Regardless of the controller being used, the feedback information is used to generate thruster commands [activate thruster of propulsion system] for correction of the orbit [trajectory tracking control] in order to null the error."):  
A5n input interface… (Parvez: [Column 7, Lines 40-43] "This information is used by the spacecraft interface system 14 [input interface], which transforms the velocity change requirement into actual thruster activity by taking into account the propulsion system of the spacecraft.");  
And a feedback stabilization 8controller, by:  9compute the target orbit for the vehicle about the celestial body (Parvez: [Column 3, Lines 61-65] "Signals from GPS satellites (or alternatively from celestial measurements) are used to directly or indirectly determine the satellite orbital state, and is used in the real time feed-back loop [feedback stabilization] to continuously estimate the error between a satellite and a target orbit [compute target orbit].");  
10Compute a free trajectory with patch points along the free trajectory 11using a free trajectory module, such that each patch point includes a position 12and a velocity (Parvez [Column 3, Lines 50-55] and [Column 6, Lines 61-64] "This provides complete feedback control, and there is no need for explicit determination of the satellite orbital state from the state estimator. Thus, an optimal output feedback controller can be implemented where the GPS data is the real-time direct feedback into the orbit control system."  Also, "Feedback control systems use this orbit information [free trajectory] as an input, processing the information and outputting closed-loop correction instructions [to patch points] to actuate thrusters on the spacecraft to continuously correct errors in position [includes position] and velocity [includes velocity]."):  
13Determine a feedback gain at each patch point along the free trajectory 14using a feedback gain module, such that a state penalty function at each 15patch point of the free trajectory is set to match a state uncertainty function 16at the same patch point (Parvez: [Column 3, Lines 20-25], [Column 3, Lines 38-43], and [Column 10, Lines 36-38 and 43-47] "Conversion to the state-space form allows application of modern control techniques, that is, implementation of state-space form for modeling the dynamic equations of orbit control allows use of feedback control for the maintenance of the state-space point." Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR)."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [feedback gain] to reduce the error between the target and satellite... The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit.");  
17Apply the feedback gain at each patch point to map the position and 18the velocity at each patch point to delta v commands, in order to maintain 19the target orbit using a feedback stabilization controller (Parvez: [Column 7 Lines 62-67; Column 8, Lines 1-3] "The controller 11 [feedback stabilization controller] outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error [feedback gain at each point]. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes the satellite orbit dynamics 16 resulting in a corrected orbit [maintain target orbit].");
20Output the delta v commands, to activate the at least one thruster for the 21trajectory-tracking control of the vehicle (Parvez: [Column 10, Lines 38-43] "The Controller generates and outputs the required maneuver plans and commands 54 [output delta v commands] that will be performed by the satellite propulsion system. Output 54 is added to a reference command 56 to change target position [trajectory tracking control], resulting in thruster actuation [activate thruster] input command 58.").
Parvez fails to explicitly teach 3a memory having stored data, the data includes executable modules, vehicle 4data and historical space data; 5an input interface receives space data; and 6a processor operates a transfer orbit generator to generate a transfer orbit for 7the vehicle from an initial orbit to a target orbit.
However, in the same field of endeavor, Cheetham teaches a memory having stored data, the data includes executable modules, vehicle 4data and historical space data (Cheetham: [0021] and [0074] "The memory is accessible by the processor and is used to store data [memory having stored data] defining an initial orbit for a spacecraft about a first body, data defining a target orbit for the spacecraft about the first body, and operational parameters for a spacecraft [vehicle data]."  Also, "For instance, given a good initial guess or estimate (which may be entered manually through a GUI or be selected from a set of previously generated transfer orbits [historical space data] by the tool 640 and stored in memory accessible by the CPU 630), one may skip the early portions of the sequence and move immediately to the optimizer/smoother steps performed by module 646 [executable modules]."); 
5An input interface receives space data (Cheetham: [0052] "The method 200 starts at 205 such as with loading the orbit transfer generation software suite or product onto a computer [input interface], which may be operated directly by a mission designer or be communicatively linked to a mission designers system to receive input for generating the orbit trajectory (e.g., information about the spacecraft, the first celestial body or smaller mass body (e.g., the Earth), a launch location, and the like)  [receives space data]."); 
and 6a processor operates a transfer orbit generator to generate a transfer orbit for 7the vehicle from an initial orbit to a target orbit (Cheetham: [0033] "For example, a transfer or transfer trajectory may be constructed [transfer orbit generated] to transport a spacecraft from a low Earth 28.5-degree inclined parking orbit [initial orbit] (similar to those used when spacecraft are launched from the United States) to an equatorial geostationary orbit or GEO [target orbit].").
Parvez and Cheetham are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham to receive space data to generate a transfer orbit from an initial orbit to a target orbit because it provides the benefit of using space data for transferring a spacecraft for orbital transfer.
14.	Regarding Claim 2, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches the thruster command module 1210 receives 2the delta v commands 1201, converts the delta v commands 1201 to thruster 3 commands, such that the thruster command module sends the thruster commands 61MERL-3225 Kalabic et al. 4to a thruster processor of the at least one thruster, to activate the at least one 5thruster for trajectory-tracking control of the vehicle, according to the converted 6delta v commands (Parvez: [Column 7, Lines 62-67; Column 8, Lines 1-3] "The controller 11 outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity [thruster command] by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes [activate thruster for trajectory tracking control] the satellite orbit dynamics 16 resulting in a corrected orbit.").
15.	Regarding Claim 4, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory (Parvez: [Column 2, Lines 64-66] and [Column 8, Lines 64-67; Column 9, Lines 1-5] "The navigation and control system of the invention uses a feedback control system [determine feedback gain] designed to attenuate the external perturbations [penalty function] and provide robustness against unstructured uncertainty [match uncertainty at point]."  Also, "Perturbing forces, such as the non-spherical gravitational effect of earth, the gravitational effects of the moon and sun, solar pressure and atmospheric drag cause the original two-body solution to be replaced by a changed set of orbital parameters. The original state-space point [sequential point] will have moved to a new point position in the orbit state-space. Thus, the station-keeping controller pulls back the new point position to the original point position [match next point along trajectory].").
16.	Regarding Claim 5, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches the first celestial body is a moon of Mars located within a Mars-Phobos system, and the initial orbit is obtained from the received space data or the historical space date, and the initial orbit is an initial Phobos orbit, and the target orbit is a target Phobos orbit, such that the initial Phobos orbit is similar to the target Phobos orbit, within the Mars-Phobos system (Parvez: [Column 2, Lines 41-44], [Column 3, Lines 32-34], and [Column 12, Lines 39-43] "The receiver receives positioning data [space data for initial orbit] which may come in the form of range data or signal from another body in motion, for example, a Global Positioning Satellite."  Also, "The navigation and control system of the invention uses three variations in the design of the controller to minimize the orbital error between a satellite and the target orbit [Phobos orbit, similar to initial orbit]."  Also, "It will also be appreciated that, although a specific embodiment of the invention has been described in detail for purpose of illustration, this invention is applicable to any orbiting body, manned or unmanned, in orbit around the earth, sun or any planetary body [first celestial body is moon of Mars].").
17.	Regarding Claim 6, Parvez and Cheetham remains as applied above in Claim 1, and further, Cheetham teaches the target orbit is based on a solution using circular restricted three-body problem (Cheetham: [0039] The three-body system is a model that may be used to describe the motion of a spacecraft [target orbit is based on solution] in the presence of two relatively massive bodies. Additionally, if the two massive bodies are assumed to orbit their combined barycenter in circular orbits, the motion of the spacecraft may be modeled by the Circular Restricted Three-Body Model (CRTBM))...").
18.	Regarding Claim 8, Parvez and Cheetham remains as applied above in Claim 1, and further, Cheetham teaches the dominant disturbance source module determines the dominant sources of disturbances by, measuring a maximum amount of disturbance forces acting on the vehicle during at least revolution around Phobos, or by simulating a trajectory of the vehicle subject to baseline dynamics and each disturbance force separately, and comparing a maximum deviation from a nominal Phobos orbit, computed according to the baseline dynamics, for each disturbance (Cheetham: [0046] "This information is built upon by altering spacecraft maneuvers or modeling parameters to create a full fidelity trajectory, which incorporates all relevant perturbations [determine dominant sources of disturbances] that often extend beyond the gravitational influences of the primary and secondary bodies in the three-body system (e.g., the Earth and the Sun with the spacecraft being the third body of the three-body system)."  Note a skilled practitioner would recognize that in order to determine relevant perturbations, they would need to be measured.).
Regarding Claim 9, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches the optimal control module is an linear quadratic regulator problem (Parvez: [Column 2, Lines 46-51] and [Column 3, Liens 38-43] "This invention provides a navigation and control system that uses the orbit state vector to describe the control system, and modem advanced multivariable feedback control techniques, for example, linear quadratic [linear quadratic regulator problem] Gaussian/loop transfer recovery (LQG/LTR) controller [control module] or optimal H-Infinity robust controller."  Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR).").
20.	Regarding Claim 12, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches the state penalty function is a quadratic function including state penalty matrices, such that the state penalty matrices are determined by propagating a Riccati difference equation backwards in time (Parvez: [Column 9, Lines 41-43] and [Column 10, Lines 26-31] "Orbit estimation involves setting up the proper state equations, including state transition matrices for the propagation of the orbital parameters in time."  Also, "The LQG/LTR controller 38 obtains and or maintains the desired orbit state by implementing a real-time closed loop feedback control on the orbital elements. This LQG/LTR controller 38 includes an optimal linear quadratic regulator (LQR) and the linear minimum variance estimator (Kalman Filter) 39."),
And the state uncertainty function is derived from the quadratic function, such that the state uncertainty function includes state uncertainty matrices, wherein the state uncertainty matrices are determined by propagating closed-loop system dynamics, forwards in time, to obtain the state uncertainty matrices, and then repeating the process iteratively, until a convergence threshold (Parvez: [Column 10, Lines 43-47] and [Column 12, Lines 18-20] "The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously [repeating process], thereby removing error between a satellite and a target position, and between a satellite and target velocity, maintaining the desired orbit [until convergence threshold]."  Also, "In particular, the invention provides this control using a unique closed-loop feedback system that provides continuous control of the orbital parameters.").
21.	Regarding Claim 13, Parvez and Cheetham remains as applied above in Claim 12, and further, Parvez teaches the convergence threshold corresponds to a change in the feedback law of less than 0.01% (Parvez: [Column 2, Lines 51-55] and [Column 10, Lines 36-38] "This controller enhances the control system performance by minimizing the control error and control effort. Additionally, the real time feedback control [change feedback] results in optimum implementation of an on-board autonomous control system."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required to reduce the error [convergence threshold] between the target and satellite.").
22.	Regarding Claim 14, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches the feedback gain module determines the feedback gain by setting the state penalty matrices to the state uncertainty matrices and propagating a Riccati difference equation backwards in time (Parvez: [Column 6, Lines 33-35] and [Column 10, Lines 36-38 and 43-47] "If the system is stabilizable and detectable, P is the unique nonnegative definite symmetric solution of the algebraic Riccati equation."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [feedback gain] to reduce the error between the target and satellite... The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit.").
Regarding Claim 15, Parvez teaches a method for activating at least one thruster of a propulsion system of a 2vehicle for trajectory-tracking control of the vehicle… and a feedback 6stabilization controller, comprising (Parvez: [Column 3, Lines 66-67; Column 4, Line 1] "Regardless of the controller being used, the feedback information is used to generate thruster commands [activate thruster of propulsion system] for correction of the orbit [trajectory tracking control] in order to null the error."):  
C7omputing a target orbit for the vehicle about a celestial body using space 8data received via an input interface (Parvez: [Column 3, Lines 61-65] "Signals from GPS satellites (or alternatively from celestial measurements) [using space data] are used to directly or indirectly determine the satellite orbital state, and is used in the real time feed-back loop to continuously estimate the error between a satellite and a target orbit [compute target orbit].");
9Computing a free trajectory with patch points along the free trajectory using 10a free trajectory module, such that each patch point includes a position and a 11velocity (Parvez: [Column 3, Lines 50-55] and [Column 6, Lines 61-64] "This provides complete feedback control, and there is no need for explicit determination of the satellite orbital state from the state estimator. Thus, an optimal output feedback controller can be implemented where the GPS data is the real-time direct feedback into the orbit control system."  Also, "Feedback control systems use this orbit information [free trajectory] as an input, processing the information and outputting closed-loop correction instructions [to patch points] to actuate thrusters on the spacecraft to continuously correct errors in position [includes position] and velocity [includes velocity]."):  
12Determining a feedback gain at each patch point along the free trajectory 13using a feedback gain module, such that a state penalty function at each patch point 14of the free trajectory is set to match a state uncertainty function at the same patch 15point (Parvez: [Column 3, Lines 20-25], [Column 3, Lines 38-43], and [Column 10, Lines 36-38 and 43-47] "Conversion to the state-space form allows application of modern control techniques, that is, implementation of state-space form for modeling the dynamic equations of orbit control allows use of feedback control for the maintenance of the state-space point."  Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR).”  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [feedback gain] to reduce the error between the target and satellite... The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit.");  
A16pplying the feedback gain at each patch point to map the position and the 17velocity at each patch point to delta v commands, in order to maintain the target 18orbit using the feedback stabilization controller (Parvez: [Column 7, Lines 62-67; Column 8, Lines 1-3] "The controller 11 [feedback stabilization controller] outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error [feedback gain at each point]. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes the satellite orbit dynamics 16 resulting in a corrected orbit [maintain target orbit].");  
19Outputting the delta v commands via an output interface to activate the at 20least one thruster for the trajectory-tracking control of the vehicle (Parvez: [Column 10, Lines 38-43] "The Controller generates and outputs the required maneuver plans and commands 54 [output delta v commands] that will be performed by the satellite propulsion system. Output 54 is added to a reference command 56 to change target position [trajectory tracking control], resulting in thruster actuation [activate thruster] input command 58.").
Parvez fails to explicitly teach the method uses a processor 3connected to a memory storing executable modules, vehicle data and historical 4space data, wherein the processor operates a transfer orbit generator to generate a 5transfer orbit for the vehicle from an initial orbit to a target orbit.
However, in the same field of endeavor, Cheetham teaches the method uses a processor 3connected to a memory storing executable modules, vehicle data and historical 4space data, wherein the processor operates a transfer orbit generator to generate a 5transfer orbit for the vehicle from an initial orbit to a target orbit (Cheetham: [0021], [0033], and [0074] "The memory is accessible by the processor and is used to store data [memory having stored data] defining an initial orbit for a spacecraft about a first body, data defining a target orbit for the spacecraft about the first body, and operational parameters for a spacecraft [vehicle data]."  Also, "For example, a transfer or transfer trajectory may be constructed [transfer orbit generated] to transport a spacecraft from a low Earth 28.5-degree inclined parking orbit [initial orbit] (similar to those used when spacecraft are launched from the United States) to an equatorial geostationary orbit or GEO [target orbit]."  Also, “For instance, given a good initial guess or estimate (which may be entered manually through a GUI or be selected from a set of previously generated transfer orbits [historical space data] by the tool 640 and stored in memory accessible by the CPU 630), one may skip the early portions of the sequence and move immediately to the optimizer/smoother steps performed by module 646 [executable modules].");
Parvez and Cheetham are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham to receive space data to generate a transfer orbit from an initial orbit to a 
24.	Regarding Claim 16, Parvez and Cheetham remains as applied above in Claim 15, and further, Parvez teaches the state penalty function at each patch point of the free trajectory is set to match a state uncertainty function at a previous patch point or a next patch point along the free trajectory, such that the patch points are sequential patch points along the free trajectory (Parvez: [Column 2, Lines 64-66] and [Column 8, Lines 64-67; Column 9, Lines 1-5] "The navigation and control system of the invention uses a feedback control system [determine feedback gain] designed to attenuate the external perturbations [penalty function] and provide robustness against unstructured uncertainty [match uncertainty at point]."  Also, "Perturbing forces, such as the non-spherical gravitational effect of earth, the gravitational effects of the moon and sun, solar pressure and atmospheric drag cause the original two-body solution to be replaced by a changed set of orbital parameters. The original state-space point [sequential point] will have moved to a new point position in the orbit state-space. Thus, the station-keeping controller pulls back the new point position to the original point position [match next point along trajectory].").
25.	Regarding Claim 17, Parvez and Cheetham remains as applied above in Claim 15, and further, Parvez teaches the state penalty function is a quadratic function including state penalty matrices, such that the state penalty matrices are determined by propagating a Riccati difference equation backwards in time (Parvez: [Column 9, Lines 41-43] and [Column 10, Lines 26-31] "Orbit estimation involves setting up the proper state equations, including state transition matrices for the propagation of the orbital parameters in time."  Also, "The LQG/LTR controller 38 obtains and or maintains the desired orbit state by implementing a real-time closed loop feedback control on the orbital elements. This LQG/LTR controller 38 includes an optimal linear quadratic regulator (LQR) and the linear minimum variance estimator (Kalman Filter) 39."),
Parvez: [Column 10, Lines 43-47] and [Column 12, Lines 18-20] "The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously [repeating process], thereby removing error between a satellite and a target position, and between a satellite and target velocity, maintaining the desired orbit [until convergence threshold]."  Also, "In particular, the invention provides this control using a unique closed-loop feedback system that provides continuous control of the orbital parameters.").
26.	Regarding Claim 18, Parvez teaches …when executed by processing circuitry, configure the processing 3circuitry to perform operations to activate at least one thruster of a propulsion 4system of a vehicle for trajectory-tracking control of the vehicle (Parvez: [Column 3, Lines 66-67; Column 4, Line 1] "Regardless of the controller being used, the feedback information is used to generate thruster commands [activate thruster of propulsion system] for correction of the orbit [trajectory tracking control] in order to null the error."), 
9Computing a target orbit for the vehicle about a celestial body using space 10data received via an input interface (Parvez: [Column 3, Lines 61-65] "Signals from GPS satellites (or alternatively from celestial measurements) [using space data] are used to directly or indirectly determine the satellite orbital state, and is used in the real time feed-back loop to continuously estimate the error between a satellite and a target orbit [compute target orbit].");
11Computing a free trajectory with patch points along the free trajectory using 12a free trajectory module, such that each patch point includes a position and a 13velocity (Parvez: [Column 3, Lines 50-55] and [Column 6, Lines 61-64] "This provides complete feedback control, and there is no need for explicit determination of the satellite orbital state from the state estimator. Thus, an optimal output feedback controller can be implemented where the GPS data is the real-time direct feedback into the orbit control system.”  Also, "Feedback control systems use this orbit information [free trajectory] as an input, processing the information and outputting closed-loop correction instructions [to patch points] to actuate thrusters on the spacecraft to continuously correct errors in position [includes position] and velocity [includes velocity]."): 
Determining a feedback gain at each patch point along the free trajectory66MERL-3225 Kalabic et al.15using a feedback gain module, such that a state penalty function at each patch point 16of the free trajectory is set to match a state uncertainty function at the same patch 17point (Parvez: [Column 3, Lines 20-25], [Column 3, Lines 38-43] and [Column 10, Lines 36-38 and 43-47] "Conversion to the state-space form allows application of modern control techniques, that is, implementation of state-space form for modeling the dynamic equations of orbit control allows use of feedback control for the maintenance of the state-space point."  Also, "The controller design provides a GPS LQG/LTR autonomous orbit control and maintenance system for a multiple satellite constellation, resulting in a measurement state feedback control design, consisting of a minimum variance estimator (Kalman filter) and an optimal Linear Quadratic Regulator (LQR)."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required [feedback gain] to reduce the error between the target and satellite... The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously, thereby removing error [match uncertainty at point] between a satellite and a target position [match penalty at point], and between a satellite and target velocity, maintaining the desired orbit.");  
18Applying the feedback gain at each patch point to map the position and the 19velocity at each patch point to delta v commands, in order to maintain the target 20orbit using the feedback stabilization controller (Parvez: [Column 7, Lines 62-67; Column 8, Lines 1-3] "The controller 11 [feedback stabilization controller] outputs the velocity change requirements that the spacecraft requires in order to correct its position and velocity error [feedback gain at each point]. This information is used by the spacecraft interface system 14, which transforms the velocity change requirement [delta v command] into actual thruster activity by taking into account the propulsion system of the spacecraft. The resulting thrusting activity changes the satellite orbit dynamics 16 resulting in a corrected orbit [maintain target orbit].");  
21Outputting the delta v commands via an output interface to activate the at 22least one thruster for the trajectory-tracking control of the vehicle (Parvez: [Column 10, Lines 38-43] "The Controller generates and outputs the required maneuver plans and commands 54 [output delta v commands] that will be performed by the satellite propulsion system. Output 54 is added to a reference command 56 to change target position [trajectory tracking control], resulting in thruster actuation [activate thruster] input command 58.").
	Parvez fails to explicitly teach a non-transitory machine-readable medium including instructions stored 2thereon which, the method uses a 5processor connected to a memory storing executable modules, vehicle data and 6historical space data, wherein the processor operates a transfer orbit generator to 7generate a transfer orbit for the vehicle from an initial orbit to a target orbit, and a 8feedback stabilization controller.
	However, in the same field of endeavor, Cheetham teaches a non-transitory machine-readable medium including instructions stored 2thereon which (Cheetham: [0051] "The orbit transfers or trajectories are typically produced using computer code and/or programs provided in computer-readable medium (such as in memory of a typical computer system or server) that cause a computer to perform a number of steps or functions [include instructions] (e.g., to behave like a special purpose computer)."),
Cheetham: [0021], [0033], and [0074] "The memory is accessible by the processor and is used to store data [memory having stored data] defining an initial orbit for a spacecraft about a first body, data defining a target orbit for the spacecraft about the first body, and operational parameters for a spacecraft [vehicle data]."  Also, "For example, a transfer or transfer trajectory may be constructed [transfer orbit generated] to transport a spacecraft from a low Earth 28.5-degree inclined parking orbit [initial orbit] (similar to those used when spacecraft are launched from the United States) to an equatorial geostationary orbit or GEO [target orbit]."  Also, "For instance, given a good initial guess or estimate (which may be entered manually through a GUI or be selected from a set of previously generated transfer orbits [historical space data] by the tool 640 and stored in memory accessible by the CPU 630), one may skip the early portions of the sequence and move immediately to the optimizer/smoother steps performed by module 646 [executable modules].").
Parvez and Cheetham are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham to receive space data to generate a transfer orbit from an initial orbit to a target orbit because it provides the benefit of using space data for transferring a spacecraft for orbital transfer.
27.	Regarding Claim 19, Parvez and Cheetham remains as applied above in Claim 18, and further, Parvez teaches the state penalty function is a quadratic function including state penalty matrices, such that the state penalty matrices are determined by propagating a Riccati difference equation backwards in time (Parvez: [Column 9, Lines 41-43] and [Column 10, Lines 26-31] "Orbit estimation involves setting up the proper state equations, including state transition matrices for the propagation of the orbital parameters in time."  Also, "The LQG/LTR controller 38 obtains and or maintains the desired orbit state by implementing a real-time closed loop feedback control on the orbital elements. This LQG/LTR controller 38 includes an optimal linear quadratic regulator (LQR) and the linear minimum variance estimator (Kalman Filter) 39.”),
And the state uncertainty function is derived from the quadratic function, such that the state uncertainty function includes state uncertainty matrices, wherein the state uncertainty matrices are determined by propagating closed-loop system dynamics, forwards in time, to obtain the state uncertainty matrices, and then repeating the process iteratively, until a convergence threshold (Parvez: [Column 10, Lines 43-47] and [Column 12, Lines 18-20] "The orbital condition at a subsequent time step is again determined by this feedback loop and the process repeated continuously [repeating process], thereby removing error between a satellite and a target position, and between a satellite and target velocity, maintaining the desired orbit [until convergence threshold]."  Also, "In particular, the invention provides this control using a unique closed-loop feedback system that provides continuous control of the orbital parameters."),
Such that the convergence threshold corresponds to a change in the feedback law of less than 0.01% (Parvez: [Column 2, Lines 51-55] and [Column 10, Lines 36-38] "This controller enhances the control system performance by minimizing the control error and control effort. Additionally, the real time feedback control [change feedback] results in optimum implementation of an on-board autonomous control system."  Also, "Controller 38 determines the error in orbital position and velocity, and the correction required to reduce the error [convergence threshold] between the target and satellite.").
28.	Regarding Claim 20, Parvez and Cheetham remains as applied above Claim 18, and further, Parvez teaches the state penalty function at each patch point of the free trajectory is set to match a Parvez: [Column 2, Lines 64-66] and [Column 8, Lines 64-67; Column 9, Lines 1-5] "The navigation and control system of the invention uses a feedback control system [determine feedback gain] designed to attenuate the external perturbations [penalty function] and provide robustness against unstructured uncertainty [match uncertainty at point]."  Also, "Perturbing forces, such as the non-spherical gravitational effect of earth, the gravitational effects of the moon and sun, solar pressure and atmospheric drag cause the original two-body solution to be replaced by a changed set of orbital parameters. The original state-space point [sequential point] will have moved to a new point position in the orbit state-space. Thus, the station-keeping controller pulls back the new point position to the original point position [match next point along trajectory].").
29.	Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parvez (US 6089507 A), in view of Cheetham (US 20120248253 A1), and in further view of Ho (US 20170283094 A1).
30.	Regarding Claim 3, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches the free trajectory module uses the feedback gain at each patch point along the free trajectory to obtain a corresponding feedback control law, such that the free trajectory module uses a dominant disturbance source module for determining dominant sources… to assist in computing the free trajectory (Parvez: [Column 2, Lines 56-66] "The design of the orbit control law [feedback control law] mainly depends on the orbit of the two-body problem, with the various external perturbations [dominant disturbance] (e.g. non-sphericity of the earth, the attraction of the Sun and Moon, solar radiation pressure, and air drag) treated as external disturbances...The navigation and control system of the invention uses a feedback control system designed to attenuate the external perturbations and provide robustness against unstructured uncertainty [assist in computing free trajectory].").
Parvez fails to teach determining dominant sources of disturbances above a predetermined threshold, to assist in computing the free trajectory.
	However, in the same field of endeavor, Ho teaches determining dominant sources of disturbances above a predetermined threshold, to assist in computing the free trajectory (Ho: [0063] "In some examples, the orbit perturbations and/or disturbance torques are determined [dominant disturbance sources] relative to threshold [above predetermined threshold] and/or predetermined orbit stations and/or momentum states for the spacecraft.").
Parvez, Cheetham, and Ho are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham and Ho to determine dominant disturbances because it provides the benefit of assisting the space vehicle in order to stay on the proper trajectory.
31.	Regarding Claim 10, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches …the unpredictable uncertainties in the system are modeled statistically using a statistical model that is a normal distribution (Parvez: [Column 7, Lines 14-18] and [Column 8, Lines 10-13] "The LQG theory [statistical model]  assumes that the system under control has a known linear (and possibly time-varying) description, and that the exogenous, or external, noises and disturbances [unpredictable uncertainties] impinging on the feedback system are stochastic, but have known statistical properties." Note a skilled practitioner would recognize that a normal distribution is a known statistical property. "The H-Infinity Robust Controller 13 utilizes a control theory that deals with the question of system modeling errors and external disturbance uncertainty.").
Parvez fails to teach the predetermined threshold is below a force caused by unpredictable uncertainties in the system.
Ho teaches the predetermined threshold is below a force caused by unpredictable uncertainties in the system (Ho: [0064] "In some examples, although gravitational forces are acting on the spacecraft, the orbit of the spacecraft has not been affected [below a force] beyond a threshold [predetermined threshold] that requires the thrusters to fire to maintain the orbit station of the spacecraft [unpredictable uncertainties].")
Parvez, Cheetham, and Ho are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham and Ho to determine dominant disturbances because it provides the benefit of assisting the space vehicle in order to stay on the proper trajectory.
32.	Regarding Claim 11, Parvez and Cheetham remains as applied above in Claim 1, and further, Parvez teaches a measurement error in a Deep Space Network and a distance of the vehicle from the Deep Space Network, such that the predetermined threshold is verified using the feedback control law (Parvez: [Column 2, Lines 56-60], [Column 10, Lines 59-62], and [Column 12, Lines 39-43] "The design of the orbit control law mainly [verified using feedback control law] depends on the orbit of the two-body problem, with the various external perturbations (e.g. non-sphericity of the earth, the attraction of the Sun and Moon, solar radiation pressure, and air drag) treated as external disturbances."  Also, "The OOFC 60 determines the error [measurement error] in orbital position and velocity directly from the GPS data 50, outputting the correction requirement 54 to reduce the error between the target and satellite.”  Also, "It will also be appreciated that, although a specific embodiment of the invention has been described in detail for purpose of illustration, this invention is applicable to any orbiting body, manned or unmanned, in orbit around the earth, sun or any planetary body [Deep Space Network].").
Parvez fails to teach the predetermined threshold.
Ho teaches the predetermined threshold (Ho: [0063] "In some examples, the orbit perturbations and/or disturbance torques are determined relative to threshold and/or predetermined orbit stations and/or momentum states for the spacecraft.").
Parvez, Cheetham, and Ho are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvez to incorporate the teachings of Cheetham and Ho to determine dominant disturbances because it provides the benefit of assisting the space vehicle in order to stay on the proper trajectory.

Allowable Subject Matter
33.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
34.	Claim 7 contains allowable subject matter as the closest prior art references, Parvez (US 6089507 A), Cheetham (US 20120248253 A1), and Ho (US 20170283094 A1), do not teach or render obvious the following limitations:
Claim 7: The system of claim 1, wherein the identifying of the target orbit is based on determining a quasi-satellite orbit (QSO) of a size 100km x 200km x 60km with a 62MERL-3225Kalabic et al.3trajectory that moves in a clockwise direction when viewed in a x - y plane in 4relation to Phobos, based on,  56generate a family of distant retrograde orbits (DROs) with an 7approximate dimension of 100 km-by -200km in a x-y plane in relation to 8Phobos; 9stack each DRO of the DROs on top of each other sequentially in 10time, with each revolution of the vehicle around Phobos discretized into 11patch points; 12implement a multiple-shooting continuation module with an 13additional constraint of a fixed z-coordinate of a first patch point, that results 14in a continuous, free trajectory, to obtain an initial target orbit; 15update the multiple-shooting 
35.	Regarding Claim 7, the prior art teaches a system for trajectory tracking control of a vehicle, computing a target orbit, computing a trajectory by determining feedback gain at each point, and applying the feedback gain at each point using delta v commands, and outputting the delta v commands to activate a thruster for trajectory tracking.  The prior art does not teach or render obvious determining a quasi-satellite orbit (100km x 200km x 60km) with a counterclockwise trajectory in the x-y plane of Phobos to generate distant retrograde orbits (100 km by 200km), and stacking the distant retrograde orbits to constrain it to an initial orbit, and updating the initial target orbit including a higher target z-amplitude (first patch points is equal to 60km) to obtain a target orbit.

Prior Art
36.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Belbruno (US 6097997 A) is directed using weak stability boundaries for orbit entry and/or inclination changes to achieve orbital transfers.
Grover (US 20140032018 A1) is directed to estimating a state of a spacecraft in a planet moon environment using a planar circular restricted three body problem.
Weiss (US 20170269610 A1) is directed to determining control inputs to control an orientation of a spacecraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663